     CASE 0:18-cv-01776-JRT-HB Document 357 Filed 08/01/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

IN RE PORK ANTITRUST                           Case No. 0:18-cv-01776-JRT-HB
LITIGATION



This document relates to:

Commercial and Institutional Indirect
Purchaser Action



              PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                          WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Commercial and

Institutional Indirect Purchaser Plaintiff Gondolier Pizza International, Inc. hereby gives

notice that its claims in the above-captioned action are voluntarily dismissed without

prejudice, with the parties to bear their own costs and expenses. This notice of voluntary

dismissal is made without prejudice to Plaintiff’s rights as an absent class member.
    CASE 0:18-cv-01776-JRT-HB Document 357 Filed 08/01/19 Page 2 of 4




Dated: August 1, 2019              s/ Blaine Finley
                                   Jonathan W. Cuneo
                                   Joel Davidow
                                   Blaine Finley
                                   CUNEO GILBERT & LADUCA, LLP
                                   4725 Wisconsin Ave. NW
                                   Suite 200
                                   Washington, DC 20016
                                   Telephone: 202.789.3960
                                   Facsimile: 202.589.1813
                                   jonc@cuneolaw.com
                                   joel@cuneolaw.com
                                   bfinley@cuneolaw.com

                                   Shawn M. Raiter (MN#240424)
                                   LARSON · KING LLP
                                   30 East Seventh Street
                                   Suite 2800
                                   St. Paul, MN 55101
                                   Telephone: (651) 312-6518
                                   sraiter@larsonking.com

                                   Don Barrett
                                   David McMullan
                                   BARRETT LAW GROUP, P.A.
                                   P.O. Box 927
                                   404 Court Square
                                   Lexington, MS 39095
                                   Telephone: (662) 834-2488
                                   dbarrett@barrettlawgroup.com
                                   dmcmullan@barrettlawgroup.com

                                   Jerry Abdalla
                                   ABDALLA LAW, PLLC
                                   602 Steed Road, Suite 200
                                   Ridgeland, MS 32789
                                   Telephone: 601-487-4590
                                   gmabdall@hotmail.com
CASE 0:18-cv-01776-JRT-HB Document 357 Filed 08/01/19 Page 3 of 4




                               Arthur N. Bailey
                               Marco Cercone
                               ARTHUR N. BAILEY &
                               ASSOCIATES
                               111 W. 2nd St., Suite 1100
                               Jamestown, New York 14701
                               Tel: (716) 664-2967
                               Email: artlaw@windstream.net
                               Tel: (716) 854-3400
                               Email: cercone@ruppbaase.com

                               Thomas P. Thrash
                               Marcus Bozeman
                               THRASH LAW FIRM, P.A.
                               1101 Garland Street
                               Little Rock, AR 72201
                               Telephone: (501) 374-1058
                               tomthrash@sbcglobal.net
                               mbozeman@thrashlawfirmpa.com

                               Jon Tostrud
                               TOSTRUD LAW GROUP, PC
                               1925 Century Park East
                               Suite 2100
                               Los Angeles, CA 90067
                               jtostrud@tostrudlaw.com

                               J. Gordon Rudd, Jr., MN 222082
                               David M. Cialkowski, MN 0306526
                               Behdad C. Sadeghi MN 393374
                               ZIMMERMAN REED LLP
                               1100 IDS Center
                               80 South 8th Street
                               Minneapolis, MN 55402
                               T: 612.341.0400
                               gordon.rudd@zimmreed.com
                               david.cialkowski@zimmreed.com
                               behdad.sadeghi@zimmreed.com
CASE 0:18-cv-01776-JRT-HB Document 357 Filed 08/01/19 Page 4 of 4




                               Robert J. Pavich
                               John J. Pavich
                               PAVICH LAW GROUP, P.C.
                               30 West Monroe Street, Suite 1310
                               Chicago, Illinois 60603
                               T: (312) 690-8400
                               rpavich@pavichlawgroup.com
                               jpavich@pavichlawgroup.com
